Citation Nr: 1300774	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability to include as due to an undiagnosed illness or as secondary to service-connected degenerative joint disease of the lumbar spine.

3. Entitlement to service connection for a cervical spine disability to include as secondary to service-connected degenerative joint disease of the lumbar spine.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from March 1984 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claim has been transferred to the RO in Atlanta, Georgia.

The issues of service connection for left shoulder and cervical spine disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A February 2006 rating decision denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the February 2006 rating decision is relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The February 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the February 2006 rating decision in connection with Veteran's claim of entitlement to service connection for a left shoulder disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claim of service connection for a left shoulder disability in February 2006.  The RO considered service treatment records, VA treatment records and the Veteran's statements regarding the claimed condition.  The RO determined that service connection for a left shoulder disability was not warranted because the evidence did not then indicate the Veteran had been diagnosed with such a disability.  The Veteran was notified of this decision and of his procedural and appellate rights; he did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2012).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the February 2006 rating decision includes a significant VA treatment records and further statements from the Veteran.  Significantly, the Veteran has asserted his service in Southwest Asia may have resulted in a Gulf War syndrome.  See, e.g., May 2007 statement.  Even though the Veteran has yet to be diagnosed with a left shoulder disability, service connection may be warranted for a qualifying undiagnosed illness, including chronic pain, based on the Veteran's service in Southwest Asia.  38 C.F.R. § 3.317 (2012).

The Board concludes that the Veteran's contentions regarding his service in Southwest Asia are new and material with respect to the issue of service connection for a left shoulder disability.  They were not previously of record at the time of the February 2006 rating decision.  The RO had not previously considered the Veteran's claim under the provisions of 38 C.F.R. § 3.317.  As noted above, the claim is to be reopened if the newly received evidence results in consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. 110.  Consequently, the Veteran's claim of entitlement to service connection for a left shoulder disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a left shoulder disability is reopened; to this extent only, the claim is reopened.


REMAND

The RO had declined to reopen the Veteran's claim of service connection for a left shoulder disability.  The Board's decision above reopens this claim.  Absent a waiver from the Veteran, the claim must be remanded for de novo review by the Agency of Original Jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Furthermore, the AOJ has not considered the Veteran's claim under the provisions of 38 C.F.R. § 3.317.  Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 2006).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 ; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 includes an undiagnosed illness, which is defined as objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).

The Veteran has claimed service connection for a left shoulder disability.  Initially, the Board finds a VA examination is warranted to determine whether this asserted symptomatology is due to a diagnosed condition that is etiologically related to the Veteran's active service or to his service-connected lumbar spine disability.  Alternately, a VA examination is necessary to determine, if such symptomatology is not due to a diagnosed illness, whether they have manifest to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 2006).

Furthermore, the Veteran claims service connection for a cervical spine disability as secondary to his degenerative joint disease of the lumbar spine.  While the Veteran was provided a VA examination, which found his cervical spine disability is not "secondary" to his lumbar spine, this opinion is not sufficient to allow the Board to determine whether service connection is warranted under 38 C.F.R. § 3.310.  Specifically, an opinion is necessary which addresses both proximate causation and aggravation.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current cervical spine disability is etiologically related to his active service or, in the alternative, is proximately due to or has been aggravated by his service-connected lumbar spine disability.

Finally, the Veteran contends that he is unable to secure or maintain gainful employment due to his service-connected disabilities.  The Veteran is currently service-connected for degenerative joint disease of the lumbar spine, tinea versicolor, diabetes mellitus, patellofemoral syndrome of the right knee, degenerative changes of the left knee and radiculopathy of the left lower extremity.  The combined rating for those disabilities is 60 percent.  Further, as discussed above, the Veteran has claimed service connection for left shoulder and cervical spine disabilities.  Entitlement to service connection and proper evaluations of these disabilities are still to be determined.  Finally, in reviewing the record, the Board notes there is no competent medical opinion addressing the Veteran's TDIU claim in relation to all of the Veteran's service-connected disabilities.

VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  VA has a duty to obtain an examination and an opinion on what effect the service-connected disabilities have on the Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any chronic symptomatology relating to pain of the left shoulder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should address the following:

a. Identify and describe in detail any objective evidence of the Veteran's claimed left shoulder symptomatology.  

b. Render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) any objectively demonstrated symptoms of the Veteran's left shoulder pain are attributable to a known clinical diagnosis.  

c. If the examiner finds that the Veteran's symptoms are attributable to a known clinical diagnosis, he/she should identify the diagnosis(es) and provide an opinion addressing the following:

i. Is it at least as likely as not (probability of at least 50 percent) that the diagnosed left shoulder disability is etiologically related to the Veteran's active military service.

ii. If (i) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the diagnosed left shoulder disability is proximately due to (caused by) the Veteran's service-connected lumbar spine disability)?

iii. If (ii) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the diagnosed left shoulder disability has been aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected lumbar spine disability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any chronic symptomatology relating to a cervical spine disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine disability is etiologically related to his active military service?

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine disability is proximately due to (caused by) his service-connected lumbar spine disability)?

c. If (b) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine disability has been aggravated (chronically worsened beyond normal progression) by his service-connected lumbar spine disability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. The Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran is unable to follow substantially gainful employment due solely to his service-connected disabilities.  If it is determined that an additional physical examination of the Veteran is necessary in order to render this opinion, one is to be arranged.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


